Citation Nr: 0606731	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed cervical 
spondylosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in January 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks service connection for cervical 
spondylosis.  

In his January 2006 hearing testimony, the veteran reported 
that he participated in approximately 30 to 35 parachute 
jumps during his active duty service.  

The veteran's DD Form 214 reflects his award of the Parachute 
Badge and on report of medical examination at enlistment in 
December 1961, the veteran was found fit for Airborne 
training.  

The veteran asserts that his cervical spine condition is 
related to injuries sustained during his active duty service 
as a paratrooper.  The veteran's service medical records 
reflect a possible head injury with a history of "being 
dazed" from parachute landing fall in April 1963.  A 
neurosurgery note indicated that the veteran had a whiplash 
type injury with normal neurological findings and no evidence 
of skull injury.  

He testified that, since his military service, he had had 
pain in the neck and that his treating physicians have 
attributed his neck condition to his active duty service.  

The veteran reported no neck injuries in connection with any 
post-service employment.  He also reported receiving VA 
treatment for his neck condition.   

There are no recent VA medical treatment records for a 
cervical spine condition associated with the veteran's claims 
file.  As such, VA is obligated to obtain relevant treatment 
records. 38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Also, it appears that there are outstanding private treatment 
records from the veteran's treating physician.  There are 
some records dated in 2003 associated with the veteran's 
claims file but the RO should attempt to obtain any available 
records.  

Finally, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2003).  The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for completion of 
the following action:

1.  The RO should obtain any treatment 
records for the veteran from the 
Brooksville VAMC dated from 2001 to the 
present.  

2.  The RO should take appropriate steps 
to obtain any treatment records for the 
veteran from Dr. Williams of Spring Hill, 
Florida.  If the requested records are 
held by a private health care provider and 
are unavailable, notify the veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).  

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
cervical spine disorder.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current cervical spine 
disability that is due to an April 1963 
parachute jump injury or event during 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

